Order entered August 25, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01747-CV

                              CHELSEA L. DAVIS, Appellant

                                                V.

                             MCKOOL SMITH P.C., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-14215

                                            ORDER
       We GRANT appellant’s August 18, 2014 motion for extension of time to file revised

brief and ORDER the brief be filed no later than August 28, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE